Citation Nr: 1731973	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for status-post lateral reconstruction, left ankle, (left ankle disability) prior to June 6, 2016, and higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to March 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2012, the Board remanded this case for further development.  In November 2013, the Board reopened the Veteran's claim of entitlement to service connection for a lumbar spine disability and remanded the underlying service connection claim as well as claims for increased ratings for right shoulder and left ankle disabilities for further development.  In March 2014, the RO granted service connection for the back disability.  In June 2014, the Board again remanded the ankle and shoulder claims for further development.  In February 2016, the Board granted a partial rating increase for right shoulder disability and remanded the issue of an increased rating for left ankle disability for further development.

In a March 2017 rating decision, the RO increased the Veteran's rating for status-post lateral reconstruction, left ankle, to 20 percent, effective June 6, 2016.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to August 8, 2014, the Veteran's left ankle disability manifested as moderate limitation of motion.

2.  As of August 8, 2014, the Veteran's left ankle disability manifests by marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to August 8, 2014, the criteria for a rating higher than 10 percent for status-post lateral reconstruction, left ankle, (left ankle disability) were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code (DC) 5271 (2016).

2.  From August 8, 2014, to June 6, 2016, the criteria for a 20 percent rating, but not more, for status-post lateral reconstruction, left ankle, (left ankle disability) were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code (DC) 5271 (2016).

3.  As of June 6, 2016, the criteria for a rating higher than 20 percent for status-post lateral reconstruction, left ankle, (left ankle disability) were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code (DC) 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was originally granted service connection for status-post lateral reconstruction, left ankle in an April 2002 rating decision, which assigned a 10 percent rating effective March 28, 2002.  In March 2003, the Veteran disagreed with the initial rating and the RO issued an April 2004 Statement of the Case.  The Veteran did not perfect her appeal with a timely substantive appeal and the RO closed the case.  Thus, the April 2002 rating decision is final.

The Veteran's current claim for an increased rating was received on August 24, 2005.

During the pendency of this appeal, the Veteran has been awarded two periods of temporary total disability rating: from November 11, 2005 to February 1, 2006, and from August 21, 2014 to December 1, 2014.  Additionally, in a March 2017 rating decision, the Veteran's rating was increased to 20 percent effective June 6, 2016.  As explained below, the Board finds that an alternately staged rating is appropriate.

The Veteran has also been awarded a separate 10 percent rating for left ankle scar effective December 12, 2011.  See April 2013 rating decision.  This rating was continued in a July 2015 rating decision.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's left ankle disability is currently rated under Diagnostic Code (DC) 5271 based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, DC 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  There are no ratings higher than 20 percent for limitation of motion of the ankle.  Only ankylosis results in higher ratings.  The record does not show that the Veteran has ever had ankylosis.  Hence, the testing required under § 4.59 could not show ankylosis and could not result in a higher rating.  Although the Veteran's ankle disability is not rated at 20 percent for the entire period on appeal, additional testing would not matter now as to the period when it was rated less than 20 percent.  Hence, no further development is needed in this regard.  


A.  Prior to August 8, 2014

A July 2005 VA treatment record shows the Veteran's complaints of left ankle pain and instability with difficulty walking on uneven pavement and persistent burning and tingling pain over her lateral malleolus.  She was seeking a second opinion about upcoming left ankle surgery.  Physical examination found well-healed scar along the posterior and inferior borders of her lateral malleolus.  The incision was well healed and the area was not tender to palpation.  The Veteran walked with in-turned toes.  She had a normal gait.  She was able to toe walk and toe raise bilaterally.  Her motor was intact and 5 out of 5 throughout her left lower extremity.  She had good range of motion with dorsiflexion and plantar flexion.  She had some decreased range of motion with inversion and eversion of her left ankle.  Her sensation was intact to light touch in the sural, saphenous, deep peroneal, superficial peroneal and posterior tibial nerve distributions.  She had a 2 plus posterior tibial and dorsalis pedis pulse.  There was a small amount of edema over her lateral malleolus.

In her August 2005 claim, the Veteran reported daily ankle pain and discomfort.  She noted that this condition was treated with surgery, medication, and injections. 

The Veteran underwent left ankle surgery on November 10, 2005.  She was awarded a temporary total disability rating for this surgery and its associated convalescence from November 11, 2005 to February 1, 2006.

In March 2006 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the Veteran reported weakness, lack of mobility, stiffness most of the time, swelling up to three times normal size, redness when not swollen, constant giving way, lack of endurance, limited mobility, and pain.  At the time of pain, she can function with medication.  She reported incapacitating episodes as often as three times per month, which last for three days.  Her physician has recommended bed rest.  Her current treatment was pain relievers, rehabilitation, and post lateral surgery.  She did not have any prosthetic implants of the joint.  Her functional impairment was an inability to walk or stand for long periods.  She walked with a slight limp and could not bear full body weight on her left ankle.  It was impossible to engage in some normal everyday activities.  This condition resulted in five or six times lost from work per month.  

Physical examination found a level 11 cm x .5 cm scar on the lateral side of the left ankle with hyperpigmentation.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  Her posture and gait were within normal limits.  She did not require an assistive device for ambulation.  Examination of her feet did not reveal any signs of abnormal weight bearing.  Her left ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Examination of the ankles revealed no deformity.  

The range of motion of the left ankle was 20 degrees of dorsiflexion with pain beginning at 15 degrees and 40 degrees of plantar flexion with pain beginning at 45 degrees.  After repetitive use, joint function was additionally limited by pain, weakness, and lack of endurance with pain having the major functional impact.  Joint function was not additionally limited by fatigue or incoordination.  This examiner found that he was unable to express this additional functional limitation in degrees without resorting to mere speculation.  X-rays showed degenerative arthritic changes to the Veteran's left ankle.  This condition's effect on the Veteran's usual occupation and daily activity was limited activity.

An April 2007 VA treatment record shows the Veteran's report of hypersensitivity in her left ankle.  Even light touch evoked severe pain and discomfort in the ankle.  She had good walking shoes and was reminded to limit their use to about 300 miles per pair.

In her March 2008 VA Form 9, the Veteran stated that he left ankle disability resulted in pain, daily swelling, and frequent episodes of numbness.  This prohibited prolonged standing of walking and caused her to shift her body weight to the right side.

An August 2008 VA treatment record shows the Veteran's complaints of increased tenderness to the left ankle so that even light touch caused pain.  There was some mild synovial thickening and some questionable fluid in the ankle.  There was also pain on motion as well as palpation consistent with inflammatory arthritis.

A December 2008 VA treatment record notes that the Veteran wore an ankle brace most of the time.  There was tenderness to palpation, especially in the lateral portion of the ankle as well as pain with motion and no active synovitis or edema was noted.

An August 2009 VA treatment record notes the Veteran's complaints of left ankle pain.  Physical examination found that she walked without a limp or assistive device.   She was able to squat, but was limited by dorsiflexion.  She had anterior drawer on the right, but minimal on the left.  There was a scar over the peroneal tendons, but not anterior to the fibula.  The scar and the anterior aspect of the ankle were very tender to light touch.  X-rays shows that lateral ligament reconstruction anchors were present at the distal fibula.  The bones of the left ankle were otherwise intact and normal in appearance.  The joint spaces showed normal anatomic positioning.  The soft tissues were normal in appearance.  There was mild calcaneal enthesopathy.

In December 2010 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the Veteran reported an increase in the frequency of her ankle swelling and sprains.  She also reported pain, giving way, stiffness, and swelling.  She denied deformity, weakness, incoordination, effusions, decreased speed of joint motion, episodes of dislocation or subluxation, and locking episodes.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  She was unable to walk for more than a few yards or to stand for more than 15 or 30 minutes.  She always used a brace.  

Physical examination found the Veteran's gait to be normal.  There was no other evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  Her left ankle range of motion was to one degree dorsiflexion and to 40 degrees plantar flexion with objective evidence of pain.  There was no objective evidence of pain following repetitive motion.  This examiner was unable to test repetitive motion and noted that marked guarding and anxiety prevented any usable range of motion measurements from being taken for the left.  There was no joint ankylosis.  The Veteran was fulltime employed as a logistics specialist and had not lost any time from work during the prior twelve-month period.  Nevertheless, this disability had significant effects on her usual occupation in that it caused decreased mobility, problems with lifting and carrying, and pain.  This disability also prevented sports; had a severe effect on exercise; had a moderate effect on chores, shopping, recreations, traveling, and driving; and had a mild effect on bathing and dressing.  It did not affect feeding, toileting, or grooming.

A March 2011 private treatment record reflects the Veteran's complaints that her foot kept twisting and her request for an ankle brace.

A November 2011 private treatment record notes the Veteran's complaints of constant swelling.  She did not trust the ankle and felt like it would give way on her, so she wore an ankle brace.  Her ankle pain was made worse by walking and standing.  She had numbness, tingling, and burning on the plantar aspect of her foot which is different than the tingling that she had on the lateral aspect of her foot previously.  She had rolled her ankle two weeks earlier and had pictures on her phone showing significant swelling as a result.  Physical examination found an antalgic gait favoring her left lower extremity.  She was able to walk on her heels and toes but it was painful to walk on her toes on the left side.  She had smooth range of motion of her ankle that was unrestricted with regard to dorsiflexion.  She dorsiflexed 15 degrees and plantar flexed 35 degrees but did so with reluctance because it was painful.  She was tender to palpation over the peroneal tendons and the lateral aspect of her subtalar joint.  She had a positive Tinel's over the course of the posterior tibial nerve which reproduced the electrical sensation into the plantar aspect of her foot.  She had 1plus anterior drawer test with stability testing of the ankle.  Talar tilt testing was painful for her.  It was difficult to assess the degree of stability with a talar tilt test.  She had well healed scars along the lateral aspect of her left ankle from previous surgeries.  Sensation was intact to light touch over the toes but she says that the sensation on the bottom of her foot was different than that on the top of her foot and was more "dulled."  With regard to the numbness and tingling on the plantar aspect of her foot she stated that this had been present for a month or two and was only on the left foot.  She reported some history of nerve entrapment.  It was unclear as to whether this was the sural nerve or the posterior tibial nerve.  The Veteran thought it was most likely the sural nerve.

A January 2012 private treatment record shows a positive Tinel's over the course of the posterior tibial nerve with decreased sensation on the plantar aspect of her foot relative to her hand.  She had decreased sensation in the distribution of the sural nerve, which she said had been present since her previous surgery.  She had pain with an anterior drawer tests and felt like the ankle was unstable.  She had a positive anterior drawer test when compared to the contralateral side.  She was tender to palpation over the peroneal tendons consistent with peroneal tendinitis secondary to the ankle instability.

In February 2012 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the Veteran stated that she had tarsal tunnel syndrome.  She also reported tingling of the plantar surface for the past year.  She wore an ankle brace due to weakness and frequent sprains.  She reported eight flare-ups over the past year each lasting up to a week.  

Physical examination found plantar flexion to 30 degrees with objective evidence of pain beginning at 30 degrees and plantar dorsiflexion to 15 degrees with objective evidence of pain beginning at 15 degrees.  No additional limitation of motion was noted after repetitive-use testing.  The Veteran's functional impairment of the left ankle was described as less movement than normal, weakened movement, and pain on movement.  Muscle strength testing found some reduction in muscle strength, but the Veteran had active movement against some resistance in both plantar flexion and dorsiflexion of the left ankle.  Stability testing (anterior drawer and talar tilt tests) did not demonstrate laxity.  No muscle ankylosis was found.  She had an associated scar, but it was not painful and/or unstable, and did not affect an area totaling 39 sq. cm or more.  She did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  She regularly wore a brace on her left ankle.  This disability did not result in function impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  This disability did not impact her ability to work.

Also in February 2012 the Veteran underwent a VA scar examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the Veteran's post-surgical lateral ankle scar, left side, was described as painful, but not unstable.  It was described as a linear scar measuring 15 cm long.  It did not result in limitation of function.  It was tender to palpation.  This scar did not impact her ability to work.

An August 2013 VA treatment record notes the Veteran's report of near-constant ankle pain.  Physical examination noted that her extremities were unremarkable except for pain and tenderness to palpation of the left lateral ankle.  No active synovitis was noted.  No edema was present.

An April 2014 VA treatment record notes that the Veteran was on crutches and reported a sprained left ankle due to a fall the previous morning.  She state that her ankle was swollen to the size of a grapefruit after the fall.  The ankle was wrapped.  Physical examination found minor swelling and an inability to point or flex the ankle without severe pain.

Based on the above, prior to June 6, 2016, the Veteran's left ankle disability was characterized by pain, tenderness to palpation, swelling, subjective instability, and moderate limitation of motion.  As noted above, the December 2010 VA examiner noted that marked guarding and anxiety prevented any usable range of motion measurements from being taken for the left ankle.  The remaining range of motion findings of record show dorsiflexion of at least 15 degrees and plantar flexion to at least 30 degrees.  As normal range of motion for the ankle is 20 degrees of dorsiflexion and 40 degrees of plantar flexion, these measurements are found to represent no worse than moderate limitation of motion.  This is consistent with the criteria for the current 10 percent rating.  See 38 C.F.R. § 4.71, DC 5271.  A higher rating under this diagnostic code requires evidence of marked limitation of motion.  See id.  This symptom is not shown here.  Thus a rating higher than 10 percent prior to August 8, 2014, is not warranted under this diagnostic code.

The Board has not ignored the remarks regarding neurological symptoms involving her foot.  However, these have not been attributed to her ankle disability.  Physical examination in February 2012 found no pertinent physical findings, complications, conditions, signs or symptoms of her ankle disability other than limited motion, weakened movement, and pain on movement.  Thus, a separate rating for neurological symptoms of her foot is not warranted as due to her ankle disability.  


B.  As of August 8, 2014

On August 8, 2014 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time she reported reinjuring her left ankle twice recently: eight and two weeks ago.  She was scheduled for surgery later that month.  Physical examination found 10 degrees of plantar flexion with objective evidence of pain beginning at zero degrees, 10 degrees of dorsiflexion with objective evidence of pain beginning at zero degrees, 10 degrees of eversion with objective evidence of pain beginning at zero degrees, and 10 degrees of inversion with objective evidence of pain beginning at zero degrees.  There was no additional limitation of motion following repeated use testing.  The Veteran had functional impairment of the left ankle in that she had less movement than normal, weakened movement, and pain on movement.  She also had localized tenderness or pain on palpation of joints/soft tissue.  Muscle strength testing found some reduction in muscle strength, but the Veteran had active movement against some resistance in both plantar flexion and dorsiflexion of the left ankle.  This examiner was unable to perform stability testing.  No ankylosis was found.  The Veteran had a history of bilateral "shin splints" with no current symptoms.  She did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  She constantly wore an orthopedic boot and had been doing so for about twelve weeks.  This disability did not result in function impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  This disability impacted her ability to work in that she could not walk for a prolonged period or work at heights.  This examiner was unable to provide an opinion regarding functional limitations during flare-ups of this condition without resorting to mere speculation.

The Veteran underwent left ankle surgery on August 21, 2014.  She was awarded a temporary total disability rating for this surgery and its associated convalescence from August 21, 2014 to December 1, 2014.

In July 2015 the Veteran underwent a VA scar examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, she reported that her left ankle scar hurt after prolonged sitting or standing.  This case was superficial and nonlinear, but not unstable.  It measured 19 cm x .5 cm for an approximate total area of 9.5 sq. cm.   This scar was not deep.  This scar did not result in limitation of function and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with this scar.  This scar did not impact her ability to work.

A February 2016 VA treatment record shows the Veteran's complaints of knee and ankle discomfort and pain.  She was wearing a brace on her left ankle and reported daily use of a brace.  She reported difficulty with her range of motion since her last surgery.  The ankle was slightly tender to palpation.  She stated that her current medication was not helping.  This physician recommended daily heat therapy, physical therapy, and medication changes.  An addendum one week later notes the Veteran's reports that ice and anti-inflammatories have not resulted in any improvement.  She wanted to schedule an x-ray or MRI.

On June 6, 2016 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time she reported constant pain that was worse when she stood or walked for more than five minutes.  She iced and heated her ankle daily, but continued to have pain.  She had to change position form sitting.  She was unable to participate in sports.  She denied flare-ups.  

Physical examination found decreased range of motion.  She had zero degrees of dorsiflexion and five degrees of plantar flexion.  Pain was noted at rest.  There was pain with weight bearing and diffuse tenderness around lateral malleolus with some swelling at site, but not crepitus.  No additional limitation of motion was found after repetitive testing.  This examination was not conducted immediately after repetitive use over time and the examiner found that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain and lack of endurance significantly limited functional ability with repeated use over a period of time, but not change in range of motion was described.  This disability resulted in less movement than normal due to ankylosis, adhesions, etc.; weakened movement due to muscle or peripheral nerve injury, etc.; disturbance of locomotion; and interference with standing.  Muscle strength testing found some reduction in muscle strength, but the Veteran had active movement against some resistance in both plantar flexion and dorsiflexion of the left ankle.  No muscle atrophy or ankylosis was found.  Stability testing (anterior drawer test and talar tilt test) was negative.  The Veteran did not have current diagnoses or a history of "shin splints," stress fractures, achilles tendonitis, achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), and the Veteran had not had a talectomy (astragalectomy).  Her residuals of left ankle surgery were described as stiffness, pain, and decreased range of motion.  She did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  She had an associated 14 cm x .5 cm scar, but it was not painful, unstable, or located on the head, face, or neck.  She constantly used a left ankle brace.  This disability did not result in function impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  This disability impacted her ability to work in that she was limited to sedentary work.

Also of record is a September 2016 Disability Benefits Questionnaire.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the Veteran reported chronic daily swelling since her 2014 surgery, noting that her ankle swelled to "the size of a grapefruit."  She also noted an increase in limitation of motion and pain.  She reported flare-ups of the ankle in that swelling occurred with prolonged sitting, standing, and walking.  Her functional impairment included loss of range of motion and limited ability to ambulate with swelling episodes.  

Physical examination found decreased range of motion.  She had zero degrees of dorsiflexion and thirty-five degrees of plantar flexion.  Pain was noted on examination for both ranges of motion, but it did not result in or cause functional loss.  There was pain with weight bearing and all aspects of the ankle were tender to palpation, but there was no evidence of crepitus.  The Veteran was unable to perform repetitive use testing.  This examination was not conducted immediately after repetitive use over time and the examiner found that it was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  This examiner was unable to say, without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  The examiner found that this examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups and was unable to say, without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups.  Muscle strength testing found full muscle strength in plantar flexion and some reduction in dorsiflexion strength, which had active movement against some resistance.  No muscle atrophy or ankylosis was found.  The examiner was unable to test anterior drawer test.  Talar tilt test was negative.  The Veteran did not have current diagnoses or a history of "shin splints," stress fractures, achilles tendonitis, achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), and the Veteran had not had a talectomy (astragalectomy).  Her residuals of left ankle surgery were described as pain, swelling, and limitation of motion.  She did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to this disability.  She had an associated 23 cm x .6 cm scar, but it was not painful, unstable, or located on the head, face, or neck.  She regularly used a cane.  This disability did not result in function impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  This disability did not impact her ability to perform any type of occupational task.

The August 2014 VA examination is the first showing of an increase in the Veteran's limitation of motion to the marked range.  She underwent additional ankle surgery shortly thereafter, but the record shows that she continued to complain of additional limitation of motion following her surgery and this was confirmed by the June 2016 VA examination.  Marked limitation of motion warranted a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5271.  Based on this, the Board finds that the award of a 20 percent disability rating should begin on August 8, 2014.  To that extent, an increased rating is granted.

This 20 percent rating is the maximum rating available under DC 5271.  The record does not show other symptoms attributable to the Veteran's left ankle disability that are not contemplated by this rating criterion.  The record does not show ankylosis of the left ankle.  Therefore, a higher rating under Diagnostic Code 5270 is not available.  38 C.F.R. § 4.71a.  Thus, the Board finds that no other DC would allow for a higher rating based on these symptoms and so, a rating higher than 20 percent as of August 8, 2014, is denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Additionally, the Board notes that the Veteran is already in receipt of a separate 10 percent rating for an associated surgical scar that is painful.  This scar was not unstable and did not cover a total area greater than six square inches.  As such there is no basis for a separate rating higher than the current 10 percent based for her associated scar.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.


Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Veteran's left ankle disability is characterized by pain, tenderness to palpation, swelling, and subjective instability in addition to the limitation of motion contemplated by the criteria found in the rating schedule.  In a February 2012 written brief presentation, the Veteran's representative specifically raised the issue of extraschedular consideration, stating that the Veteran missed work 25 percent of the time due to her ankle disability.  Nevertheless, in an October 2012 supplemental statement of the case, the Appeals Management Center found that there was no evidence that the current issues presented such an unusual disability picture as to render impractical the application of the regular standards.  The Board agrees, noting that the evidence of record generally shows that her left ankle disability has little or no impact on the Veteran's ability to work.  Thus marked interference with employment is not shown.  Similarly, while the Veteran has undergone two left ankle surgeries during the pendency of this appeal, this does not rise to the level of frequent hospitalizations.  For these reasons, a higher rating based on extraschedular consideration is not warranted.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case, the Veteran filed a separate claim for TDIU in January 2013, which was denied in an April 2014 rating decision.  She did not appeal this denial of TDIU.  The record does not show and the Veteran has not alleged that her left ankle disability has rendered her unemployable.  As such, the issue of TDIU is not raised under Rice.  Therefore no further discussion of a TDIU is necessary.


ORDER

Prior to August 8, 2014, a rating higher than 10 percent for status-post lateral reconstruction, left ankle, is denied.

From August 8, 2014, to June 6, 2016, a 20 percent rating, but not more, for status-post lateral reconstruction, left ankle, is granted.

As of June 6, 2016, a rating higher than 20 percent for status-post lateral reconstruction, left ankle, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


